Case 3:18-cv-01011-TJC-JRK Document 107 Filed 11/02/20 Page 1 of 3 PageID 14214




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

 BRENDAN HANEY, GERALD REED, and
 TROY SMITH, individually and on behalf
 of all others similarly situated,

         Plaintiff,
 v.                                                  Case No.: 3:18-cv-1011-J-32JRK

 COSTA DEL MAR, INC.,
 a Florida corporation,

       Defendant.
 ______________________________________/

 SECOND JOINT NOTICE REGARDING THE PARTIES’ AMENDED AND RESTATED
       SETTLEMENT AGREEMENT AND THE COURT’S PRELIMINARY
                         APPROVAL ORDER

        Pursuant to the Court’s Order (Doc. 106) of October 29, 2020, the parties hereby submit

 the following joint statement regarding the Eleventh Circuit’s decision in Johnson v. NPAS Sols.,

 LLC, No. 18-12344, 2020 WL 5553312 (11th Cir. Sept. 17, 2020) [hereinafter, Johnson] and its

 effect on the schedule in this class action.

        1.      In the Preliminary Approval Order, the Court set the deadline for Class Counsel to

 file its Motion for Attorneys’ Fees, Costs, and Expenses as March 16, 2021, and any responses to

 the motion as March 31, 2021. The Court set the deadline for class members’ objections to the

 motion as March 1, 2021.

        2.      The parties have reviewed Johnson and believe that a new deadline of February 15,

 2021 should be set for Class Counsel to file its Motion for Attorneys’ Fees, Costs, and Expenses.

 This new deadline will sequence filings such that the Motion for Attorneys’ Fees, Costs, and

 Expenses will be due before any class-member objections pertaining to fees:
Case 3:18-cv-01011-TJC-JRK Document 107 Filed 11/02/20 Page 2 of 3 PageID 14215




                Event                 Current Deadline                Proposed Deadline

  Class Counsel’s Motion for March 16, 2021                    February 15, 2021
  Attorneys’ Fees, Costs, and
  Expenses
  Class Members’ Objections   March 1, 2021                    March 1, 2021 (unchanged)

  Responses to the Motion for March 31, 2021                   March 31, 2021 (unchanged)
  Attorneys’ Fees, Costs, and
  Expenses

         3.      This change will bring the schedule into compliance with Federal Rule of Civil

 Procedure 23(h) and Johnson.       The parties respectfully request that the Court amend the

 Preliminary Approval Order to reflect the new proposed February 15, 2021 deadline for Class

 Counsel’s Motion for Attorneys’ Fees, Costs, and Expenses.

         4.      Finally, attached hereto as Exhibits 1 and 2, respectively, are the long form and

 short form notices disseminated to class members.

         Respectfully submitted this 2nd day of November, 2020.

  HOLLAND & KNIGHT LLP                               MCGUIREWOODS LLP

  /s/ Peter P. Hargitai                              /s/ Sara F. Holladay-Tobias
  Peter P. Hargitai (FBN 85375)                      Sara F. Holladay-Tobias
  peter.hargitai@hklaw.com                           Florida Bar No. 0026225
  Joshua H. Roberts (FBN 042029)                     stobias@mcguirewoods.com
  joshua.roberts@hklaw.com                           Emily Y. Rottmann
  Laura B. Renstrom (FBN 108019)                     Florida Bar No. 0093154
  laura.renstrom@hklaw.com                           erottmann@mcguirewoods.com
  Michael M. Gropper (FBN 105959)                    50 N. Laura Street, Suite 3300
  michael.gropper@hklaw.com                          Jacksonville, Florida 32202
  50 North Laura Street, Suite 3900                  (904) 798-3200
  Jacksonville, Florida 32202                        (904) 798-3207 (fax)
  Telephone: (904) 353-2000                          Secondary Service Emails:
  Facsimile: (904) 358-1872                          flservice@mcguirewoods.com
                                                     clambert@mcguirewoods.com
  Attorneys for Plaintiffs                           csweeney@mcguirewoods.com

                                                     – and –




                                                 2
 #80026058_v1
Case 3:18-cv-01011-TJC-JRK Document 107 Filed 11/02/20 Page 3 of 3 PageID 14216




                                           Justin R. Opitz (admitted pro hac vice)
                                           jopitz@mcguirewoods.com
                                           2000 McKinney Avenue, Suite 1400
                                           Dallas, Texas 75201
                                           (214) 932-6471
                                           (214) 273-7487 (fax)

                                           – and –

                                           Mark E. Anderson (admitted pro hac vice)
                                           manderson@mcguirewoods.com
                                           Jocelyn M. Mallette (admitted pro hac vice)
                                           jmallette@mcguirewoods.com
                                           434 Fayetteville Street, Suite 2600
                                           Raleigh, North Carolina 27601
                                           (919) 755-6600
                                           (919) 755-6699 (fax)
                                           Attorneys and Trial Counsel for Defendant




                                       3
 #80026058_v1
